Title: From George Washington to Thomas Newton, Jr., 23 January 1773
From: Washington, George
To: Newton, Thomas Jr.



Sir,
Mount Vernon January 23d 1773

By the Liberty Wm Heath I send you 80 Barrls of Herrings pr Receipt Inclosd; which please to dispose of for April pay; or, if the price can be enhancd by it, for that of July.
As I have never yet sold a Barrl of my Fish under 15/ at my Landing—as I know them to be good (equal, if not superior to any that is transported from this Country)—and in no danger of spoiling by keeping, being well cured, and well pack’d in tight Cask; I shall hope that you will be able, between this and the coming in of the New Fish, to sell these for 15/ clear of Freight & Commission. Some of the same Cargo shipd in the Fairfax by a Gentn to whom I sold them, fetchd 25/ in Jamaica; when other Herrings on board the same Vessell scarce reachd 12/6, & some again sold for less than 10/ a Barrell.
I have now a Vessell waiting (at the Mouth of the Creek on which my Mill stands) to take in Flour to your address, but the Ice prevents the delivery of it—A few days may produce a change, and enable me to load it—The quantity to be sent, cannot be ascertaind; as the Stoage of the Sloop is unknown; perhaps there may be about 200 Barrls of Super fine Burr—50 of Midling Do—and 50 of Bisquet stuff, as it is supposd the Vessell will carry about 300 Barrls in all—By that oppertunity I shall write you again, in the meanwhile I have to request the

favour of you to give the Inclosed Letter to Mr McMickan, the first conveyance that offers as the dispatch of it may, eventually, be a matter of some Importance to Sir Yr Most Hble Servt

Go: Washington


P.S. If you have an oppertunity, I should be obliged to you for sendg a Barrel of these Fish to Mrs Dawson of Wmsburg, & let her know that it is sent as a compliment from yrs &ca G. W——n

